 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4
     FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Stephanie Horiuchi
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     STEPHANIE HORIUCHI,                      )   No. 8:20-cv-01135-PLA
12                                            )
13           Plaintiff,                       )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14                  v.                        )   ATTORNEY FEES AND COSTS
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of THREE THOUSAND TWO HUNDRED THIRTY-TWO
23
     DOLLARS and THIRTY-TWO CENTS ($3,232.32), and costs under 28 U.S.C. §
24
     1920 in the amount of FOUR HUNDRED DOLLARS ($400.00), as
25
     ///
26
     ///
27
     ///
28



                                              1
 1
 2   authorized by 28 U.S.C. §§ 2412(d), 1920, subject to the terms of the above-
 3   referenced Stipulation.
 4
 5         Dated: June 23, 2021
                            _________________________________________
 6                          HONORABLE PAUL L. ABRAMS
 7                          UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
